Citation Nr: 1027759	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  05-40 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for diabetes mellitus.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension/chest pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from April 1965 
to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, which 
denied the benefits sought on appeal.

The Veteran testified via videoconference before the undersigned 
Veterans Law Judge in June 2010.  A copy of the transcript of 
this hearing has been associated with the claims file.


FINDINGS OF FACT

1.  There is no evidence of prostate cancer until many years 
after service; there is no competent evidence of a nexus between 
the Veteran's prostate cancer and service; the presumption of 
herbicide exposure is not applicable.  

2.  The RO denied entitlement to service connection for diabetes 
in an October 1986 rating decision and the Veteran did not 
appeal.

3.  Evidence obtained since the October 1986 rating decision 
denying service connection for diabetes is new and relates to an 
unestablished fact necessary to substantiate the claim.

4.  There is no evidence of a diagnosis of diabetes mellitus 
until many years after service; there is no competent evidence of 
a nexus between the diagnosis of diabetes mellitus and service; 
the presumption of herbicide exposure is not applicable.  

5.  The RO denied entitlement to service connection for 
hypertension with chest pain in an October 1986 rating decision 
and the Veteran did not appeal.

6.  Evidence obtained since the October 1986 rating decision 
denying service connection for hypertension with chest pain is 
new and relates to an unestablished fact necessary to 
substantiate the claim.

7.  There is no evidence of a diagnosis of hypertension/chest 
pain until many years after service; there is no competent 
evidence of a nexus between the diagnosis of hypertension/chest 
pain and service; the presumption of herbicide exposure is not 
applicable and hypertension is not one of the diseases presumed 
to be due to herbicide exposure; service connection is not in 
effect for diabetes.  


CONCLUSIONS OF LAW

1.  Service connection for prostate cancer is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).

2.  The October 1986 rating decision denying service connection 
for diabetes is final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1986); currently, 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

3.  New and material evidence has been obtained since the October 
1986 rating decision regarding diabetes and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

4.  Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

5.  The October 1986 rating decision denying service connection 
for hypertension with chest pain is final.  38 U.S.C.A. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986); currently, 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

6.  New and material evidence has been obtained since the October 
1986 rating decision regarding hypertension with chest pain and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

7.  Service connection for hypertension/ chest pain is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The VCAA provides, among other things, 
for notice and assistance to VA claimants under certain 
circumstances.  VA has issued final rules amending its 
adjudication regulations to implement the provisions of the VCAA.  
See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 
 The intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, this 
notice must indicate that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The Board finds that VA has met these duties with regard to the 
claims adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  Regarding the aspects of the 
claims that are before the Board on an application to reopen a 
previously denied final claim, this Board decision reopens the 
claims.  Given the favorable disposition of the action here in 
regard to reopening the claims, which is not prejudicial to the 
Veteran, the Board need not assess VA's compliance with the VCAA 
in the context of the issues of whether new and material evidence 
has been submitted to reopen the claims.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Regarding the adjudication of the claims upon the merits, the 
Veteran was issued VCAA notification letters in December 2002 
(diabetes), March 2006 (Dingess), June 2008 (hypertension), March 
2009 (prostate cancer), and May 2009 (prostate cancer and 
hypertension).   After review of these letters, the Board finds 
that VA fulfilled the notice requirements under 38 U.S.C.A. 
§ 5103(a).  The Veteran was informed about the information and 
evidence not of record that is necessary to substantiate his 
claims; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  In addition, the letters provided the 
Veteran notice regarding the evidence and information needed to 
establish disability ratings and effective dates, as outlined in 
Dingess.  The March 2009 letter provided specific information 
regarding what information was needed in order to determine 
whether the presumption of herbicide exposure applied to the 
Veteran's claim.  The May 2009 VCAA letter included notice 
regarding establishing secondary service connection.

Since the Board finds that new and material evidence has been 
presented, it is acknowledged that in Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993),the Court held that when the Board addresses 
in its decision a question that has not been addressed by the RO, 
it must consider (1) whether the claimant has been given both 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and (2) 
whether, if such notice has not been provided, the claimant has 
been prejudiced thereby.  See also Sutton v. Brown, 9 Vet. App. 
553, 564 (1997); Curry v. Brown, 7 Vet. App. 59, 66-67 (1994).  
Generally, Bernard stands for the proposition that the Board 
should not consider issues not considered by the RO decision on 
appeal to it and if the Board does so it should do so only with 
the full and informed participation of the Veteran.  Id. 

In this regard, it is noted that the RO developed the claim for 
diabetes on the merits, and only the claim for service connection 
for hypertension was developed as a claim to reopen.  The Veteran 
was provided notice regarding the underlying elements of the 
claims for service connection and provided testimony regarding 
the merits of the claim.  The decision by the RO to adjudicate 
the diabetes claim on the merits did not prejudice the Veteran 
because the implied decision to reopen the claim was favorable to 
the Veteran.  In addition, the Board is granting reopening and 
addressing the claim on the merits.  Accordingly, any remand by 
the Board for initial RO adjudication would constitute needless 
delay since due process has already been served.  The Board finds 
that additional development is not warranted and adjudication in 
the first instance will not prejudice the Veteran's claims on 
appeal or his enjoyment of any statutory and regulatory 
procedural rights. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), 
the Court held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, some of the 
VCAA letters noted above were issued after the RO decisions on 
appeal.  The RO cured the timing defect by providing complete 
VCAA notice together with re-adjudication of the claims, as 
demonstrated by the February 2010 statement of the case (prostate 
cancer and hypertension) and the February 2010 supplemental 
statement of the case (diabetes mellitus).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA notification 
and re-adjudicating the claim in the form of a statement of the 
case to cure timing of notification defect).  As neither the 
Veteran, nor his representative, have indicated any prejudice 
caused by the timing error, or any other existent error, the 
Board finds no basis for finding prejudice against the Veteran's 
appeal of the issue adjudicated in this decision.  See Shinseki 
v. Sanders, 129, S. Ct. 1696 (2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  There is no evidence of available 
records that are not already of file.  Although there is 
substantial service treatment records of file, to include the 
report of medical history and medical examination completed at 
the time of separation from service, the record indicates that 
the service records are incomplete.  The Board is aware that in 
such a situation it has a heightened duty to assist a claimant in 
developing his claim.  This duty includes the search for 
alternate medical records, as well as an increased obligation on 
the Board's part to explain its findings and conclusions, and 
carefully consider the benefit- of-the-doubt rule.  See Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The case law does not, however, lower the 
legal standard for proving a claim for service connection.  
Rather, it obligates the Board to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

In part, the Veteran asserts that his claims in appellate status 
are due to herbicide exposure, or are secondary to a disability 
due to such exposure.  Specifically, the Veteran contends that 
his service qualifies as service in the Republic of Vietnam (RVN) 
and that he knows he was exposed.  Based on such service, a 
presumption of herbicide exposure would arise, and based on this 
presumed exposure, service connection would be warranted under 
38 C.F.R. § 3.309(e).  

The Veteran has not asserted that the prostate cancer began in 
service.  Thus, the resolution of the appeal of this issue is 
dependent upon whether the Veteran's service qualifies for the 
presumption regulations provided under 38 C.F.R. § 3.307 and 
38 C.F.R. § 3.309 based on herbicide exposure.  There is medical 
evidence of diagnosis of prostate cancer.  The Veteran has not 
asserted any other basis for service connection, nor does the 
evidence otherwise indicate a linkage between the Veteran's 
service and his claimed disability.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994)(Notwithstanding presumption 
provisions, a claimant is not precluded from establishing service 
connection with proof of direct causation).  Under these 
circumstances, there is no duty to provide another VA 
examination, as the medical element of the claim on appeal has 
been substantiated; that is, there is a medical diagnosis of 
prostate cancer.  38 C.F.R. § 3.3159(c)(4).  

Regarding diabetes mellitus and hypertension, there are also 
diagnoses of these disabilities of record.  As to the assertion 
that these disabilities are due to herbicide exposure, for the 
same reasons that an examination is not required to adjudicate 
the claim for service connection for prostate cancer, similarly, 
there is no duty to provide an examination regarding the claims 
for service connection for diabetes mellitus and hypertension.  
The Veteran has also asserted that he was told he had high blood 
sugar and high blood pressure readings in service, and the 
Veteran filed his first claim for these disabilities shortly 
after separation from service.  Thus, the Veteran also contends 
that these disabilities began in service.  Review of the service 
treatment records does not indicate a diagnosis of the disability 
during service and no relevant disability was found at the time 
of separation from service or the May 1986 VA examination 
conducted less than 3 months after service.  The Board finds that 
the evidence does not establish that these diseases occurred in 
service or the applicable presumptive period for which the 
claimant qualifies. See 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, as to 
the claim that hypertension is secondary to diabetes mellitus, as 
service connection is not established for diabetes, there is no 
duty to provide an examination regarding secondary service 
connection.  See 38 C.F.R. § 3.310.  Therefore, there is no duty 
to provide VA examinations in this appeal.

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the RO Decision Review Officer (DRO) or Veterans Law Judge 
(VLJ) who conducts a hearing fulfill two duties to comply with 
the above the regulation.  These duties consist of (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been 
overlooked.  Here, during the hearing, the VLJ noted the issues 
on appeal and questioned the Veteran about the possibility of 
direct service connection in addition to the presumption of 
exposure that the Veteran was claiming.  In addition, the VLJ 
sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claim including 
asking about when diabetes, prostate cancer, or hypertension was 
diagnosed, and whether there had been any diagnosis or treatment 
in service.  Moreover, neither the Veteran nor his representative 
has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) 
nor has identified any prejudice in the conduct of the Board 
hearing.  By contrast, the hearing focused on the elements 
necessary to substantiate the claims and the Veteran, through his 
testimony, demonstrated that he had actual knowledge of the 
elements necessary to substantiate his claim for benefits.  In 
addition the Veteran was represented by a qualified Veterans 
Service Officer from the Disabled American Veterans.  As such, 
the Board finds that, consistent with Bryant, the VLJ complied 
with the duties set forth in 38 C.F.R. 3.103(c)(2), or if there 
was error, it was harmless due to the Veteran's actual knowledge 
of what was needed, and that the Board can adjudicate the 
claim(s) based on the current record.
In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claims under 
consideration.  Adjudication of the claims at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

New and Material Evidence:  Diabetes and Hypertension with Chest 
Pain

In an October 1986 rating decision, the RO denied claims for 
diabetes and hypertension with chest pain.  These claims are 
currently characterized as diabetes mellitus and 
hypertension/chest pain.  After review of the evidence, the Board 
finds that there is new and material evidence to reopen the 
claims as to the aspect based on the disabilities beginning in 
service.  Regarding the aspects of the claim based on presumed 
herbicide exposure, the presumption was added to VA law after the 
October 1986 rating decision.  This was a liberalizing law.  
Therefore, the claims based on presumed herbicide exposure are 
considered on the merits without regard to whether new and 
material evidence has been received.  See 38 U.S.C.A. § 1116, 
added February 6, 1991; see also 38 C.F.R. § 3.114.

With regard to the other theory of entitlement on appeal, the 
October 1986 rating decision was not appealed and is final.  38 
U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1986); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).  In August 2002, the Veteran 
filed to reopen the claim for diabetes mellitus.  The RO 
readjudicated this claim on the merits.  The Veteran filed to 
reopen the claim for service connection for hypertension in June 
2008.  The RO denied the application to reopen the claim for 
service connection for hypertension.  The Board is required to 
address the issue of reopening despite the RO's actions.  See 
Barnett v. Brown, 83 F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
For claims filed after August 2001, such as these claims, "new 
and material evidence" is defined as evidence not previously 
submitted to agency decision-makers which, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  With 
these considerations, the Board must now review all of the 
evidence which has been received from the Veteran or otherwise 
associated with the claims folder since the last final decision 
in October 1986.  At this stage, the credibility of evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the October 1986 rating decision, the RO denied the claims for 
diabetes and hypertension with chest pain based on the finding 
that these disabilities were not shown in service and were not 
shown on the last VA examination.

Subsequent to this rating decision, the Veteran underwent a 
September 2008 Agent Orange Registry examination that showed that 
the Veteran had been diagnosed and treated for diabetes mellitus, 
with the examiner reporting the Veteran's assertion that he was 
diagnosed in 1986 when he was separated from service.  VA 
treatment records also document a diagnosis of uncontrolled 
hypertension.  The Veteran has also testified before the Board 
regarding his contentions and when these disabilities developed.

Since the October 1986 rating decision, new evidence of current 
treatment for diabetes and hypertension has been associated with 
the claims file.  Combined with the Veteran's testimony, the 
Board finds this evidence is also material.  The record did not 
indicate relevant treatment at the time of the October 1986 
rating decision.  This evidence relates to a previously 
unestablished fact needed to establish service connection for 
these disabilities.  Thus, the Board finds new and material 
evidence has been received.  This evidence is not cumulative or 
redundant of previously submitted evidence.  The claim for 
service connection for diabetes mellitus and hypertension and 
chest pain are reopened.  The Board will proceed to evaluate the 
claim on all currently asserted etiologies - that the 
disabilities were incurred in service, that presumptive service 
connection is warranted, or secondary service connection is 
warranted.

Law and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or from aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
diabetes mellitus and cardiovascular-renal disease, including 
hypertension, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of such 
disease during the period of service.  See 38 C.F.R. §§ 3.307, 
3.309.  In order for the presumption to apply, the evidence must 
indicate that these diseases became manifest to a compensable (10 
percent) degree within one year of separation from service.  See 
38 C.F.R. § 3.307.

VA regulations provide that a veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection may 
be granted on a presumptive basis for the diseases listed in 38 
C.F.R. § 3.309(e).  Diabetes mellitus and prostate cancer are 
among the diseases listed.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical causation 
or a medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Evidence that relates the current disorder to service 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability shown to 
be proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also compensable 
under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 
(1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
For valid secondary service connection claims, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the claimed 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Factual Background and Analysis

The Veteran asserts that he has disabilities of prostate cancer, 
diabetes mellitus and hypertension that are somehow attributable 
to service.  The Veteran's main contention during the present 
appeal is that these disabilities are attributable to exposure to 
Agent Orange.  At the time of the Board hearing, the Veteran 
reported that he had exposure to Agent Orange aboard the USS John 
R. Craig.  He described feeling rain while on the USS Craig that 
gave a burning sensation.  He reported being within close 
proximity of the shore and him personally entering the water of 
the bay when the ship was damaged by mortar fire.  Regarding 
diabetes, he testified that he was told to restrict his diet 
inservice, but that he was never given medication for diabetes.  
The Veteran cited a scientific study he reports supports his 
contention of exposure to Agent Orange leading to disease among 
those stationed on ships off of Vietnam coast due to drift from 
shore.  The Board notes that the RO developed evidence to 
determine whether the Veteran served in RVN.  This development 
confirmed the Veteran service aboard the USS Craig in 1973 in the 
official waters of RVN, but no conclusive proof of in-country 
service.  In addition, the Veteran has asserted that he was told 
he had high blood sugar and blood pressure in service.  

Review of the available service treatment records does not show 
any evidence of diagnosis of a prostate disability, diabetes, or 
hypertension.  There is, however ,a January 1986 record of 
laboratory results.  The report indicated that the normal glucose 
readings are between 70 and 105 and that the Veteran had a 
reading of 115.  The subsequent February 1986 report of physical 
examination, completed upon the Veteran's separation from 
service, shows that the clinical evaluation of the Veteran's 
endocrine system was normal, and that tests were negative for 
albumin and sugar.  Blood pressure was measured as 120/70.   In 
the report of medical history completed at this time, the Veteran 
marked that he did not know if he had a history of high or low 
blood pressure and whether he had sugar or albumin in urine.

The Veteran filed a claim for service connection for diabetes and 
hypertension with chest pain shortly after separation from 
service.  In a May 1986 VA examination, an examiner wrote that 
the Veteran indicated he was told he had elevated blood pressure 
in 1978 and that it was never medicated.  Regarding diabetes, the 
Veteran believed that he had elevated sugar on the discharge 
physical.  The Veteran further stated no physician offered him 
such a diagnosis but he had read his chart.

Blood pressure readings were recorded as 120/70, 116/64, 118/70, 
as well as a reading of 110/70 in the right arm while sitting.  
Under diagnosis, the examiner wrote that there was no 
hypertension noted during this examination and that there were no 
signs of diabetes mellitus.

In a February 1996 VA systemic conditions exam, the examiner 
described the Veteran's service on a destroyer involved in off -
shore bombardment of the shore.  The examiner wrote that the 
Veteran was never specifically deployed into Vietnam.  The 
Veteran had been diagnosed as having Hodgkin's lymphoma.  Blood 
pressure was 108/58.  The examiner did not provide a diagnosis of 
diabetes or hypertension.

In June 1996, the RO granted service connection for Hodgkin's 
disease.  The rating decision granted service connection, it is 
clear, on the basis of presumed Agent Orange exposure, noting 
that the Veteran served in Vietnam.  The rating decision does not 
indicate, however, that the Veteran served on land, versus off 
the shore of Vietnam.

A May 2008 VA treatment record documents that the Veteran had 
hypertension that was not at goal of less than 130/80.  This 
clinician completing this record wrote that the Veteran had 
uncontrolled diabetes mellitus and hypertension.

In September 2008, the Veteran underwent an VA Agent Orange 
registry examination.  Regarding diabetes, the examiner wrote 
that the Veteran reported that he was diagnosed in 1986.  The 
examiner wrote that the Veteran was adamant about being diagnosed 
when he was leaving service.  The examiner also wrote that the 
Veteran had been treated for angina in 2005.

In a February 2009 private treatment record, the clinician 
recorded the diagnosis of prostate cancer.

As noted above, the Board recognizes that the Veteran's main 
contention is that the presumptive provision should apply in his 
case so that a grant of compensation benefits is in order.  The 
benefit of the presumption would lead to the grant of service 
connection for prostate cancer and diabetes mellitus.  The 
granting of service connection for diabetes mellitus would allow 
for consideration of service connection for hypertension on a 
secondary basis.  Although cognizant that the claims on appeal 
also includes a contention of "chest pain" and there is a 
notation regarding angina in the record, the Board notes that the 
underlying diagnosis that the Veteran is seeking service 
connection for is hypertension and such is clear from the record, 
to include his testimony.

The disabilities at issue were first medically diagnosed many 
years after service.  The Board is cognizant that the Veteran has 
previously asserted, and again currently asserts, that he had 
high blood sugar and blood pressure in service and this was the 
beginning of these disabilities.  The examination completed at 
the time of separation from service and the VA completed a few 
months after service did not show these disabilities were 
present.  That is, although there is the laboratory glucose 
reading from January 1986, the subsequent examinations did not 
record any findings of diabetes.  Although the Veteran asserted 
at the time of the September 2008 VA Agent Orange registry 
examination that he was diagnosed as having diabetes at the time 
of separation from service, review of the relevant records shows 
that this is not correct and the Veteran's statement, therefore, 
is not credible in this regard.  Regarding hypertension, there 
are no readings indicative of high blood pressure for VA purposes 
in the service treatment records and hypertension was not 
diagnosed in the May 1986 VA examination.

The Board has considered the Veteran's lay statements regarding 
high blood pressure readings inservice and a high glucose reading 
being evidence in support of a finding of hypertension and 
diabetes beginning in service.  See generally Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, 
however, the medical evidence from this period of time, to 
include the VA examination completed a few months after 
separation from service, specifically considered the Veteran's 
assertions of diabetes and hypertension ,and found no evidence to 
support a current diagnosis.  Thus, the Veteran's lay statements 
are countered by the medical evidence from the same period of 
time regarding diagnosis.  In the Board's judgment, this medical 
evidence regarding diagnosis is the most probative evidence of 
record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  Under these facts, the Board finds that diabetes mellitus 
and hypertension did not develop during service or to a 
compensable level within a year of service.  The Veteran has not 
asserted that prostate cancer began in service.  38 C.F.R. 
§§ 3.303, 3.307, 3.309.  Thus, service connection is not 
warranted on an inservice incurrence basis, or on the basis of 
continuity of symptomatology.  

The Board will proceed to address whether service connection is 
warranted on the basis that the disabilities are due to presumed 
exposure to herbicide agent.  There is no medical evidence that 
tends to link the disabilities to service without the benefit of 
the presumptive provisions.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  During the pendency of the appeal, the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
issued a decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008).  In essence, the Federal Circuit upheld VA practice of 
requiring a service member's presence at some point on the 
landmass or inland waters of the Republic Vietnam in order to 
benefit from the presumption of herbicide exposure during service 
in the Republic of Vietnam.  Previously, an opinion of the 
General Counsel for VA held that service on a deep-water naval 
vessel off the shores of Vietnam may not be considered service in 
the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), 
which defines the Vietnam era as the period beginning on February 
28, 1961, and ending on May 7, 1975, and that this was not 
inconsistent with the definition of service in the Republic of 
Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 
(July 23, 1997).  

In January 2010 and June 2010, VA issued documents, 
"Compensation and Pension Bulletins" that listed information 
regarding vessels identified as traveling in the "brown waters" 
of the Republic of Vietnam.  The Veteran's ship is not among 
those listed.  The Veteran has not asserted that he went ashore.  
The VA Adjudication Procedure Manual, M21-1MR, contains a note 
that "[s]ervice aboard a ship that anchored in an open deep-
water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along 
the RVN coast does not constitute inland waterway service or 
qualify as docking and is not sufficient to establish presumptive 
exposure to herbicides."  The note goes on to state that 
"[e]vidence of shore docking is required in order to concede the 
possibility that the veteran's service involved duty or 
visitation in the RVN."  See M21-MR, IV.ii.1.H.28.h.

The Veteran has also not asserted that there is competent 
evidence showing that he was exposed to an herbicide agent versus 
a different substance.  That is, the Veteran's contention is 
based on that his service qualifies for application of the 
presumption of exposure of an herbicide agent, and that based on 
this presumed exposure, service connection is warranted.  In this 
regard, although the Veteran asserted that he was exposed through 
water contamination and air, there is no competent evidence that 
links the diagnosis of prostate cancer, diabetes mellitus, or 
hypertension to such exposure, and the Veteran is not competent 
to provide an opinion that his disabilities are due to such 
exposure.  See generally Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Rather, this aspect of the appeal is dependent 
upon whether the presumption applies.

In this case, the Board agrees that the Veteran's ship was near 
shore.  The Board is also cognizant that service connection for 
Hodgkin's disease was granted on the basis of presumed Agent 
Orange exposure, and the Veteran's request that the requirement 
of service on land or the inland waters be waived due to this 
previous allowance.  Unfortunately, the Board cannot find a basis 
to allow these claims under the current VA law and regulations.  
The Board can find no basis for an exception based on a previous 
allowance.  The record is clear that the Veteran did not set foot 
on land in Vietnam or serve in the "brown waters" of Vietnam.  
At his hearing the Veteran did not testify that he had set foot 
on land in Vietnam.  Thus, the Board finds that the ship was off 
the shore in blue waters without the Veteran going to shore.  On 
these findings of fact, service connection for prostate cancer 
and diabetes mellitus is not warranted.

Hypertension is not one of the diseases provided presumptive 
service connection based on presumed exposure.  Further, as the 
Board, as discussed above, finds that the presumption does not 
apply, service connection is not warranted on this basis.  As 
service connection is not established for diabetes mellitus, 
service connection is also not warranted on a secondary basis.  
38 C.F.R. § 3.310.  Lastly, under VA regulations, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.  See 38 C.F.R. § 4.114, Note (1) to Diagnostic 
Code 7101.  As outlined above, there are no readings of record 
that confirm to these requirements for diagnosis.  In the absence 
of proof of a present disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In view of the foregoing, the Board finds that the preponderance 
of the evidence is against the claims for service connection for 
prostate cancer, diabetes mellitus, and hypertension/chest pain.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310.  Therefore, the benefit of the doubt doctrine is 
not applicable and the claims for service connection for these 
disabilities must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for prostate cancer is denied.

New and material evidence having been received, the claim for 
service connection for diabetes is reopened.

Service connection for diabetes mellitus is denied.

New and material evidence having been received, the claim for 
service connection for hypertension/chest pain is reopened.

Service connection for hypertension/chest pain is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


